Citation Nr: 0402901	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The Board notes that during the veteran's hearing before a 
Veterans Law Judge in October 2003, the veteran claimed that 
psychiatric problems had developed as a result of his eye 
disability associated with his VA surgery.  The Board hereby 
refers this matter to the RO for appropriate action.  


REMAND

In February 1999, the veteran underwent a VA surgical 
procedure for macular edema.  The preoperative diagnoses were 
epiretinal membrane, left eye; status post retinal 
detachment, left eye with repair; status post cataract 
surgery, left eye; retinal traction and puckering, left eye; 
hypertensive retinopathy, left eye; and increased serum 
lipids.  Thereafter, another surgical procedure was performed 
in March 1999 for post-operative symptoms of increased 
intraocular pressure that included hemorrhaging.  In November 
1999, the veteran underwent an evisceration of the left eye.  
The preoperative diagnosis was blind, painful left eye.  The 
postoperative diagnosis was the same.  

The records show that the veteran continued to have symptoms 
associated with his left eye, in particular, extreme pain and 
blinded vision.  Ultimately, the veteran did not experience 
sufficient relief of his symptoms and the eye was removed.  

The Board believes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was signed into law and is applicable to this appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  

The Act includes a duty, when necessary, to provide a medical 
examination in accordance with 38 U.S.C.A. § 5103A(d)(2).  

The Board hereby directs the RO to complete the following 
directives:  

1.  The RO should ensure compliance with 
VCAA.

2.  The veteran should then be scheduled 
for a VA ophthalmology examination.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner's review 
should include all medical records 
associated with VA treatment for the 
veteran's left eye.  After examining the 
veteran and reviewing the veteran's 
entire claims file, the physician is 
requested to offer an opinion as to 
whether the veteran currently has 
additional disability of the left eye due 
to VA medical treatment and, if so, 
whether the additional disability was due 
to (1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment; or (2) 
from an event not reasonably foreseeable.  

A detailed rationale supporting the 
opinion presented should be provided.  If 
the physician can not answer these 
questions without resort to speculation, 
it should be so indicated.

3.  After any additional indicated 
development has been accomplished, the RO 
should again review the veteran's appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



